                             IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                                                   :          No. 3:17cv1193
                        Plaintiff                                           :
                                                                            :          (Judge Munley)
                      v.                                                    :
                                                                            :
RICHARD C. ANGINO; ANGINO                                                   :
LAW FIRM, P.C. formerly known                                               :
as Angino & Rovner; and                                                     :
GLORIA TROSTLE, as                                                          :
administratrix of the Estate                                                :
of David A. Trostle,                                                        :
                                           Defendants                       :
:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::
                                                                            :
BIO-MEDICAL APPLICATIONS                                                    :
OF PENNSYLVANIA, INC.,                                                      :
                      Interpleader Plaintiff                                :
                                                                            :
                      v.                                                    :
                                                                            :
UNITED STATES OF AMERICA;                                                   :
CENTERS FOR MEDICARE AND                                                    :
MEDICAID SERVICES; RICHARD                                                  :
C. ANGINO, ESQUIRE; ANGINO                                                  :
LAW FIRM, P.C. f/k/a Angino &                                               :
Lutz P.C. f/k/a Angino & Rovner,                                            :
P.C.; GLORIA TROSTLE,                                                       :
Individually and as Administratrix                                          :
of the ESTATE OF                                                            :
DAVID A. TROSTLE,                                                           :
                      Interpleader Defendants                               :
:::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::::

                                                                    ORDER

           AND NOW, to wit, this 26th day of February 2019, the Plaintiff United

States of America’s motion for summary judgment (Doc. 36) is hereby DENIED.


                                                                                      BY THE COURT:

                                                                                      s/ James M. Munley
                                                                                      JUDGE JAMES M. MUNLEY
                                                                                      United States District Court
